Exhibit 10.5

 

FIRST AMENDMENT TO GENERAL AND ADMINISTRATIVE

SERVICES AGREEMENT REGARDING

SERVICES BY TERRA NITROGEN CORPORATION

 

THIS FIRST AMENDMENT TO THE GENERAL AND ADMINISTRATIVE SERVICES AGREEMENT
REGARDING SERVICES BY TERRA NITROGEN CORPORATION (this “Amendment”) is made as
of September 1, 2005, by and among TERRA INDUSTRIES INC., a Maryland corporation
(“Terra”), TERRA NITROGEN CORPORATION, a Delaware corporation (the “General
Partner”) and TERRA NITROGEN GP INC., a Delaware corporation (the “New General
Partner”). This Amendment amends the General and Administrative Services
Agreement regarding Services by Terra Nitrogen Corporation, dated as of January
1, 1995 by and between Terra and the General Partner (the “TNC Services
Agreement”). Capitalized terms used herein that are not defined herein shall
have the meanings ascribed to them in the TNC Services Agreement.

 

WHEREAS, in connection with a restructuring (the “Restructuring”) intended to
create a bankrupt-remote entity to serve as general partner of Terra Nitrogen
Company, L.P. and Terra Nitrogen, Limited Partnership (the “Partnerships”), the
General Partner is transferring its general partner interest in the Partnerships
to the New General Partner.

 

WHEREAS, in connection with the Restructuring, the New General Partner shall
provide certain services to Terra as set forth in the TNC Services Agreement.

 

WHEREAS, the parties hereto desire that the New General Partner hereby become a
party to the TNC Services Agreement upon the same terms and conditions as set
forth therein with respect to the General Partner.

 

WHEREAS, the General Partner will continue to provide certain services as
required by Terra under the TNC Services Agreement following the consummation of
the Restructuring.

 

WHEREAS, the parties desire to amend the TNC Services Agreement on the terms and
conditions contained herein.

 

NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

 

1. Amendment.

 

(a) New Party to TNC Services Agreement. The parties hereby agree that the New
General Partner shall hereby become a party to the TNC Services Agreement and
provide such services as set forth therein. Such services shall be provided by
the New General Partner (in conjunction with the General Partner) to Terra upon
the same terms and conditions as set forth in the TNC Services Agreement with
respect to the General Partner.



--------------------------------------------------------------------------------

(b) The New General Partner shall observe all of the terms, conditions and
obligations of a party to the TNC Services Agreement and shall be bound thereby
as a party to the same extent as though the New General Partner was originally a
party thereto.

 

2. Scope of Amendment. This Amendment is limited to the matters expressly set
forth herein. Except as expressly amended, modified and supplemented hereby, the
provisions of the TNC Services Agreement are and shall remain in full force and
effect.

 

3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Iowa, applicable to contracts made and
to be performed therein.

 

4. Headings. The headings used in this Amendment are for the purpose of
reference only and will not affect the meaning or interpretation of any
provision of this Amendment.

 

5. Counterparts. The parties may execute this Amendment in separate counterparts
(no one of which need contain the signatures of all parties), each of which will
be an original and all of which together will constitute the same instrument.

 

6. Effect of Amendment. Whenever the TNC Services Agreement is referred to in
the TNC Services Agreement or in any other agreements, documents and
instruments, such reference shall be deemed to be to the TNC Services Agreement
as amended by this Amendment.

 

7. Delivery by Facsimile. This Amendment, to the extent signed and delivered by
means of a facsimile machine, shall be treated in all manner and respects as an
original and shall be considered to have the same binding legal effects as if it
were the original signed version thereof delivered in person.

 

*    *    *    *    *

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this First Amendment to TNC
Services Agreement as of the date first written above.

 

TERRA INDUSTRIES INC.

By:   /s/    FRANCIS G. MEYER        

Name:

  Francis G. Meyer

Its:

 

Senior Vice President and

Chief Financial Officer

TERRA NITROGEN CORPORATION

By:   /s/    FRANCIS G. MEYER        

Name:

  Francis G. Meyer

Its:

  Vice President

TERRA NITROGEN GP INC.

By:   /s/    MARK A. KALAFUT        

Name:

  Mark A. Kalafut

Its:

 

Vice President, General Counsel and

Corporate Secretary